Citation Nr: 0323632	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence was received to reopen a 
claim for service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1951 to October 1955.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1999 rating decision by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2001, the veteran testified at a video conference 
hearing before the undersigned.  A transcript of that hearing 
is of record.  In August 2001, the Board remanded the case to 
the RO for additional development.


FINDINGS OF FACT

1.  In an unappealed November 1996 rating decision the RO 
denied reopening a claim for service connection for 
psychoneurosis, to include PTSD.  

2.  Competent evidence added to the record since the November 
1996 decision includes medical evidence relating a present 
psychiatric disorder to service, bears directly and 
substantially upon the matter at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a psychiatric 
disorder, to include PTSD, may be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA include a new definition of new and 
material evidence.  However, that provision applies only to 
petitions to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In correspondence dated in September 2001 the RO notified the 
appellant and his accredited representative of the evidence 
necessary to substantiate his claim with identification of 
the parties responsible for obtaining pertinent evidence.  As 
the appellant has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In a November 1996 rating decision the RO denied reopening a 
claim for service connection for psychoneurosis, to include 
PTSD.  The veteran did not appeal that determination and it 
has become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The additional 
evidence includes a July 1998 VA hospital discharge summary 
relating a present diagnosis of PTSD to the veteran's 
reported duties during active service which was not of record 
at the time of the last final decision.  The Board also notes 
that an October 1996 VA examination report had indicated the 
veteran's chronic depression began during active service.  As 
this evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material" and the claim 
must be reopened.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  The revised VCAA duty 
to assist requires VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  In claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  

Although the record includes VA medical evidence relating the 
veteran's chronic depression and PTSD to service, the Board 
notes these opinions do not appear to have been provided 
based upon a review of the other evidence of record.  
Specifically, the Board notes the veteran's reported 
stressors as to an incident involving persons possibly killed 
in a small boat during his service in Korea could not be 
verified.  The record, however, does not show the RO has 
attempted to verify the stressor posed by the July 1998 VA 
hospital examiner who, in essence, related the veteran's PTSD 
to his reported duties during active service involving covert 
operations that were "extremely stressful and traumatic due 
to constant fear, lack of information, and loneliness."  The 
Board notes that the October 1996 VA opinion indicating a 
history of chronic depression since service appears to be 
inconsistent with the information provided in the veteran's 
available service medical records.  In addition, while the 
veteran has not specifically claimed he engaged in combat, 
his report of an incident during service in Korea may be 
construed as such and whether or not he engaged in combat 
must be specifically addressed.  

It is also significant to note that the Board received 
evidence in support of the veteran's claim in August 2003 
that was not previously considered by the RO.  As such 
consideration has not been waived, additional development is 
required prior to appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was a clinical determination for an 
examining mental health professional.  Id. at 140, 141.

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
DSM-IV as the governing criteria for diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for a 
psychiatric disorder since April 2003.  
The RO should obtain complete copies of 
the treatment records (not already in the 
claims folder) from all identified 
sources.  

2.  The RO should make another attempt to 
verify the veteran's reported 
participation in covert operations in 
Korea from the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested, in essence, 
to certify the veteran's involvement in 
and duration of any intelligence 
operations that may have placed him in an 
isolated or stressful environment during 
his service in Korea.  If USASCRUR is 
unable to provide such information, they 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

3.  Thereafter, the RO must make specific 
determinations, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy or was exposed 
to a stressor or stressors in service, 
and if so, to identify the nature of the 
specific stressor or stressors.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record. 

4.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine whether it is as likely as not 
that he has a psychiatric disorder (under 
DSM-IV criteria) related to a verified 
event(s) in service or which had its 
onset during active service.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide a complete rationale for any 
opinion given and reconcile the opinion 
with the other medical evidence of 
record, to include the 1996 VA 
examination report and the July 1998 VA 
hospital discharge summary.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal 
with consideration of all applicable laws 
and regulations.  The RO should ensure 
that all necessary notice and assistance 
required by the VCAA has been completed 
for this reopened claim.  If the benefits 
sought remain denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



